TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00360-CV




In re State of Texas




ORIGINAL PROCEEDING FROM BELL COUNTY


 
M E M O R A N D U M   O P I N I O N


                        In November 2009, the State of Texas, acting by and through the Texas
Transportation Commission and the Texas Department of Transportation (collectively, the “State”),
initiated eminent domain proceedings in order to acquire property for the expansion of IH-35 from
real parties in interest Elizabeth Capps Foster, Virginia Capps Cosper, Cecil Cosper, West Amity
Land Development LLC, CC Land Development LLC, and CIO Land Development LLC.  Prior to
a hearing before the special commissioners, real parties in interest served discovery requests on the
State pursuant to section 21.024 of the property code, seeking several types of documents related to
the property subject to the taking.  The State objected, and real parties in interest filed a motion
to compel in district court.  After a hearing, the district court granted the motion to compel and
ordered the State to produce the documents requested.  The State then filed this petition for
writ of mandamus.
                        For the reasons set forth in our opinion issued today in a parallel proceeding involving
the State and two other affected landowners (represented by the same counsel as the real parties in
interest in this matter), see In re State, No. 03-10-00260-CV, we hold that the district court abused
its discretion in determining that section 21.024 applies to the State and that the State has no
adequate remedy by appeal.  Accordingly, we conditionally grant the petition for writ of mandamus
and order the district court to vacate its June 11, 2010 order compelling discovery.  Our writ will
issue only if the trial court fails to comply with this opinion.
 
 
                                                                                                                                                             
                                                                        J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   November 12, 2010